Citation Nr: 0127411	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether there was clear and unmistakable error in an August 
1980 rating decision which denied service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel





INTRODUCTION

The veteran had active service from August 1962 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which, in pertinent 
part, found that there was no clear and unmistakable error 
(CUE) in an August 1980 rating decision which denied service 
connection for multiple sclerosis.

On April 3, 2001, the Board entered a decision which found 
that there was no clear and unmistakable error in the August 
1980 rating decision which denied service connection for 
multiple sclerosis.

On July 26, 2001, a preliminary motion to vacate the Board's 
decision was received from the veteran's representative.  On 
September 5, 2001, a motion to vacate the Board's decision 
was then received from the representative.  In correspondence 
from a Deputy Vice Chairman of the Board dated November 28, 
2001, the veteran was informed that the Board's April 2001 
decision would be vacated and that a new decision would be 
entered.

VACATUR

As noted above, in April 2001, the Board entered a decision 
which found that there was no clear and unmistakable error in 
an August 1980 rating decision which denied service 
connection for multiple sclerosis.  A preliminary motion to 
vacate the Board's decision was received from the veteran's 
representative in July 2001, and the motion to vacate Board's 
decision was received in September 2001.  The representative 
asserts that, while the veteran had sought revision of the 
August 1980 rating decision based upon CUE, the Board found, 
in its April 2001 decision, that review of the August 1980 
rating decision was not available because it had been 
subsumed by an October 1985 Board decision.  


The veteran's representative has raised no argument with the 
Board's 2001 decision to the extent it followed the subsuming 
doctrine.  However, the representative further contends that 
the Board denied the veteran's right to due process because 
it also addressed the question of whether there was CUE in 
the October 1985 Board decision, prior to permitting the 
veteran to provide specific arguments in support of that 
issue.  It is thus alleged that, because the veteran had not 
anticipated the Board's making a determination as to the 
validity of the 1985 Board decision, he was denied the 
opportunity to advance argument on that issue.

Upon review of the April 2001 decision of the Board, the 
undersigned notes that the articulation of the issue on 
appeal, the findings of fact, the conclusions of law, and the 
order addressed only the issue of CUE in the August 1980 
rating decision.  Thus, it would appear that the comments by 
the Board, in the reasons and bases for the decision, to the 
extent they discussed the previous decision of the Board in 
1985, were mere obiter dicta, and did not reflect a decision 
as to whether there was CUE in that earlier Board decision.  
Moreover, by law, the appeal decided in April 2001 could not 
have included the issue of CUE in a prior decision of the 
Board, because jurisdiction over a previous Board decision is 
conferred only by a properly filed motion filed pursuant to 
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
1411 (2001).

In any event, we will accord the veteran and his 
representative the full benefit of any ambiguity in our April 
2001 decision, in the interests of justice.  The Board may 
vacate an appellate decision when it appears that the veteran 
has been denied due process of law.  38 U.S.C.A. 7104(a) 
(West Supp. 2001); 38 C.F.R. 20.904(a) (2001).  Accordingly, 
the April 2001 decision of the Board is vacated in its 
entirety, and a new decision will be entered as if the April 
2001 decision by the Board had never been issued.



ORDER

The decision of the Board issued on April 3, 2001, which 
found that there was no clear and unmistakable error in an 
August 1980 rating decision which denied service connection 
for multiple sclerosis, is hereby vacated.




		
 	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


